Dear Mr. Mickles:
You advise that you are employed by the Town of Golden Meadow as an equipment operator.  You ask if you would have to take a leave of absence form this employment should you decide to seek the elective office of town councilman.  You further ask if elected would you be compelled by law to resign from your employment with the town.
You need not take a mandatory leave of absence during your candidacy, nor must you resign from your employment in order to run for elective office.
There is no statute that requires an unclassified employee to resign or take a leave of absence from a public employment in order to become a candidate for local elective office.  However, the involvement in a political campaign may not interfere with the performance of the officer or employee's regularly assigned duties.  Note Attorney General Opinion 86-263 contemplates that "failure to perform the [employee's] regular working duties could result in charges pursuant to LSA-R.S. 14:138 which prohibits public payroll fraud."
However, should you be elected to the position of municipal councilman, you must resign from your employment with the town. R.S.42:63(D) of the Dual Officeholding and Dual Employment Laws states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
An individual may not be employed by the municipality in which he serves as city councilman. See attached Attorney General Opinion 03-0233.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                         BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 03-0233
June 25, 2003
78 DUAL OFFICEHOLDING R.S. 42:63(D)
Individual may not be employed by the municipality in which he serves as city councilman.
Mr. Wilburn Perkins Chief of Police 118 North 10th Street Oakdale, LA 71463